                 Case 2:20-cv-11236-RGK-PLA Document 24 Filed 02/17/21 Page 1 of 5 Page ID #:999



                   1         Nicholas O. Kennedy (State Bar No. 280504)
                             nicholas.kennedy@bakermckenzie.com
                   2         BAKER & McKENZIE LLP
                             1900 North Pearl Street, Suite 1500
                   3         Dallas, TX 75201
                             Telephone: 214 978 3000
                   4         Facsimile: 214 978 3099
                   5         Barry J. Thompson (State Bar No. 150349)
                             barry.thompson@bakermckenzie.com
                   6         BAKER & McKENZIE LLP
                             10250 Constellation Blvd., Suite 1850
                   7         Los Angeles, CA 90067
                             Telephone: 310 201 4728
                   8         Facsimile: 310 201 4721
                   9         Attorneys for Plaintiff
                             VITALY IVANOVICH SMAGIN
                10
                11                                    UNITED STATES DISTRICT COURT
                12                  CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
                13
                             VITALY IVANOVICH SMAGIN,                     Case No. 2:20-cv-11236-RGK-PLA
                14
                                         Plaintiff,                      Case Filed on December 11, 2020
                15
                                   v.                                    PLAINTIFF SMAGIN’S
                16
                             COMPAGNIE MONÉGASQUE DE                     APPLICATION FOR ENTRY OF
                17           BANQUE a/k/a CMB BANK; ASHOT                DEFAULT BY CLERK AGAINST
                             YEGIAZARYAN a/k/a ASHOT                     DEFENDANTS:
                18           EGIAZARYAN, an individual; SUREN
                             YEGIAZARYAN a/k/a SUREN                     (1) ASHOT YEGIAZARYAN;
                19           EGIAZARIAN, an individual; ARTEM            (2) SUREN EGIAZARYAN;
                             YEGIAZARYAN a/k/a ARTEM                     (3) ARTEM YEGIAZARYAN; AND
                20           EGIAZARYAN, an individual;
                             STEPHAN YEGIAZARYAN aka                     (4) PRESTIGE TRUST COMPANY,
                21           STEPHAN EGIAZARYAN, an                          LTD.
                             individual; VITALY GOGOKHIA, an
                22           individual; NATALIA DOZORTSEVA,             Courtroom: 850 - 8th Floor
                             an individual; MURIELLE JOUNIAUX,           The Honorable R. Gary Klausner
                23           an individual; ALEXIS GASTON
                             THIELEN, an individual; RATNIKOV            Roybal Federal Building and
                24           EVGENY NIKOLAEVICH, an                      U.S. Courthouse
                             individual; H. EDWARD RYALS, an             255 East Temple Street
                25           individual; and PRESTIGE TRUST              Los Angeles, CA 90012
                             COMPANY, LTD.,
                26
                                         Defendants.
                27
                28
 Baker & McKenzie LLP
10250 Constellation Blvd.,
       Suite 1850                                                                         Case No. 2:20-cv-11236-RGK-PLA
 Los Angeles, CA 90067                                         PLAINTIFF SMAGIN'S APPLICATION FOR ENTRY OF DEFAULT BY CLERK
   Tel: 310.201.4728
                Case 2:20-cv-11236-RGK-PLA Document 24 Filed 02/17/21 Page 2 of 5 Page ID #:1000



                   1               TO THE CLERK OF THE ABOVE-TITLED COURT:
                   2               In response to this Court’s February 11, 2021 Minute Order (Dkt. 20), Plaintiff
                   3         Vitaly Ivanovich Smagin respectfully requests that the Clerk of the Court enter default
                   4         in this action pursuant to Federal Rule of Civil Procedure 55(a) against Defendants
                   5         Ashot Yegiazaryan, a/k/a Ashot Egiazaryan (“Ashot”); Suren Yegiazaryan a/k/a Suren
                   6         Egiazarian (“Suren”); Artem Yegiazaryan a/k/a Artem Egiazaryan (“Artem”); and
                   7         Prestige Trust Company, Ltd. (“Prestige”) (collectively “Defendants”) or, alternatively,
                   8         that the Court enter an extension of the deadline for the answer of each Defendant or
                   9         enter any other appropriate orders.
                10                 Defendants were served with the Summons, Complaint and associated case-
                11           initiating documents in this action, but have failed to appear or otherwise respond within
                12           the time prescribed by the Federal Rules of Civil Procedure. Certain Defendants have
                13           sought extensions either from Mr. Smagin and/or the Court, but no such extensions have
                14           been approved by the Court as of the time of this filing. Defendants were served with
                15           process and the related proofs of service were filed with the Court as follows:
                16
                                   1.     Defendant Ashot Yegiazaryan was served on January 13, 2021, as
                17
                                          evidenced by the Proof of Service on file with this Court (ECF 16).
                18
                                   2.     Defendant Suren Yegiazaryan was served on January 13, 2021, as
                19
                                          evidenced by the Proof of Service on file with this Court (ECF 17).
                20
                                   3.     Defendant Artem Yegiazaryan was served on December 29, 2020, as
                21
                                          evidenced by the Proof of Service on file with this Court (ECF 13 and
                22                        ECF 21 (amending court docket entry)).
                23
                                   4.     Defendant Prestige Trust Company, Ltd. was served on January 16, 2021,
                24                        as evidenced by the Proof of Service on file with this Court (ECF 18).
                25
                                   Following service, Defendants Artem, Ashot and Suren separately contacted
                26
                             Mr. Smagin’s counsel regarding obtaining extensions of time to file their responsive
                27
                             pleadings. (See Declaration of Nicholas O. Kennedy (“Kennedy Decl.”), which is
                28
 Baker & McKenzie LLP                                                     1
10250 Constellation Blvd.,
       Suite 1850                                                                             Case No. 2:20-cv-11236-RGK-PLA
 Los Angeles, CA 90067                                             PLAINTIFF SMAGIN'S APPLICATION FOR ENTRY OF DEFAULT BY CLERK
   Tel: 310.201.4728
                Case 2:20-cv-11236-RGK-PLA Document 24 Filed 02/17/21 Page 3 of 5 Page ID #:1001



                   1         attached hereto and incorporated by reference.) Mr. Smagin offered each an extension
                   2         of time, but, as detailed herein, each Defendant either failed to accept Mr. Smagin’s
                   3         offer or failed to obtain an order from the Court documenting the proposed extension.
                   4         Prestige has also contacted Mr. Smagin, but has similarly not received any extension of
                   5         time from the Court. (Kennedy Decl., ¶ 9, Ex. D.)
                   6               On January 18, 2021, Defendant Artem Yegiazaryan contacted counsel for Mr.
                   7         Smagin and requested a 60-day extension of time to respond to the Complaint.
                   8         (Kennedy Decl, ¶ 6, Ex. A.) Mr. Smagin denied the request for a 60-day extension, but
                   9         agreed to grant Artem a 30-day extension, which would have made his response due on
                10           or before February 19, 2021. (Kennedy Decl. ¶ 6.) Artem did not respond to Mr.
                11           Smagin’s offer or file a stipulation with the Court regarding this extension.
                12                 On February 2, 2021, Defendant Ashot Yegiazaryan notified counsel for Mr.
                13           Smagin that he contested the service and would be seeking an extension of time from
                14           the Court to respond to the Complaint. (Kennedy Decl., ¶ 7, Ex. B.) Counsel for
                15           Mr. Smagin responded that Ashot was validly served, but offered to grant Ashot a 30-
                16           day extension in exchange for a waiver of service. (Id.) Ashot said that he would accept
                17           the consented 30-day extension, but failed to return the signed waiver form to Mr.
                18           Smagin as requested and did not take steps to document the extension of time with the
                19           Court until after his answer deadline had passed and until after Mr. Smagin notified
                20           Ashot of this Court’s Order to Show Cause, as described below.
                21                 On February 2, 2021, Defendant Suren Yegiazaryan contacted counsel for Mr.
                22           Smagin claiming he was not validly served, but asking for 45 days to respond to the
                23           Complaint. (Kennedy Decl., ¶ 8, Ex. C.) Counsel for Mr. Smagin responded that Suren
                24           was validly served and Mr. Smagin would not consent to any extensions of time to
                25           respond if Suren intended to challenge service. (Id.) However, counsel offered to grant
                26           Suren a reasonable extension of time if he accepted service by email. (Id.) Suren did
                27           not respond to this offer until after his answer deadline had already passed and he had
                28           been notified of this Court’s Order to Show Cause as described below.
                                                                         2
 Baker & McKenzie LLP
10250 Constellation Blvd.,                                                                   Case No. 2:20-cv-11236-RGK-PLA
       Suite 1850                                                 PLAINTIFF SMAGIN'S APPLICATION FOR ENTRY OF DEFAULT BY CLERK
 Los Angeles, CA 90067
   Tel: 310.201.4728
                Case 2:20-cv-11236-RGK-PLA Document 24 Filed 02/17/21 Page 4 of 5 Page ID #:1002



                   1                 Following the Court’s issuance of the February 11 Order to Show Cause, on
                   2         February 15, 2021, counsel for Mr. Smagin contacted Defendants Ashot, Artem, Suren
                   3         and Prestige to notify each Defendant of the Court’s Order to Show Cause and of Mr.
                   4         Smagin’s intent to ask the Court to enter default. (Kennedy Decl., ¶ 10.) In response,
                   5         Defendant Artem sent an email to the Clerk of the Court requesting that the Court grant
                   6         him the 30-day extension that Mr. Smagin had previously offered, which would make
                   7         his response due February 19. (Kennedy Decl., ¶ 11, Ex. E.)
                   8                 That same day, Defendant Ashot responded by sending Mr. Smagin’s counsel an
                   9         executed waiver of service, claiming that he had signed and sent the waiver earlier, but
                10           the waiver was not sent due to “a connection error” with his email. (Kennedy Decl.,
                11           ¶ 12, Ex. B.)
                12                   Defendant Suren also responded the same day, stating that he would agree to
                13           accept service in exchange for 45 days to respond. (Kennedy Decl., ¶ 13, Ex. C.)
                14           Counsel for Mr. Smagin informed Suren that his deadline to answer had passed and
                15           now only the Court had the authority to grant his request. (Id.)
                16                   The next day, on February 16, 2021, Artem emailed an “Answer to Complaint
                17           Civil RICO Liability” [sic] to Mr. Smagin’s attorneys. (Kennedy Decl., ¶ 14, Ex. F.)
                18           Mr. Smagin’s counsel informed Artem that the document had been received, but that
                19           “it must be filed with the Court in order to be considered by the Judge.” (Id.)
                20                   Prestige also responded to the email from Mr. Smagin’s counsel, but did not file
                21           an answer or request or obtain an extension from the Court. (Kennedy Decl., ¶ 9,
                22           Ex. D.) On February 17, 2021, Mr. Smagin’s counsel informed Prestige again that only
                23           the Court can grant an extension of the answer deadline. (Id.) Mr. Smagin’s counsel
                24           also again informed Prestige that it should consult with counsel regarding this situation.
                25           (Id.)
                26                   Mr. Smagin has made every effort to abide service rules and has also attempted
                27           to reasonably accommodate Defendants’ requests for additional time to respond to the
                28           Complaint.      Unfortunately, Defendants have not observed the Court’s rules or
                                                                         3
 Baker & McKenzie LLP
10250 Constellation Blvd.,                                                                   Case No. 2:20-cv-11236-RGK-PLA
       Suite 1850                                                 PLAINTIFF SMAGIN'S APPLICATION FOR ENTRY OF DEFAULT BY CLERK
 Los Angeles, CA 90067
   Tel: 310.201.4728
                Case 2:20-cv-11236-RGK-PLA Document 24 Filed 02/17/21 Page 5 of 5 Page ID #:1003



                   1         deadlines. Accordingly, Mr. Smagin respectfully requests that the Court grant this
                   2         Application to enter default against Ashot, Artem, Suren and Prestige or, if the Court
                   3         does not believe entering default is appropriate at this time, Mr. Smagin does not object
                   4         to the Court allowing Defendants a reasonable extension of time to file their responses.
                   5         Because Mr. Smagin has been diligent in his efforts to serve Defendants and
                   6         accommodate their requests, and because it is Defendants’ failure to follow federal and
                   7         Court procedure that has resulted in confusion and/or delay, Mr. Smagin respectfully
                   8         submits that the case should not be dismissed for failure to prosecute.
                   9
                             Dated: February 17, 2021                    BAKER & MCKENZIE LLP
                10
                11
                                                                         By:/s/ Nicholas O. Kennedy
                12                                                          Nicholas O. Kennedy
                                                                            Attorneys for Plaintiff
                13                                                          VITALY IVANOVICH SMAGIN
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
                                                                         4
 Baker & McKenzie LLP
10250 Constellation Blvd.,                                                                   Case No. 2:20-cv-11236-RGK-PLA
       Suite 1850                                                 PLAINTIFF SMAGIN'S APPLICATION FOR ENTRY OF DEFAULT BY CLERK
 Los Angeles, CA 90067
   Tel: 310.201.4728
